JOHNSON, J.,
Concurring:
¶ 1 I agree with the Majority that neither Pennsylvania nor federal caselaw warrants sustaining Richard Hassain Estes’s challenge to the process by which Allegheny County creates jury pools under Taylor v. Louisiana, 419 U.S. 522, 95 S.Ct. 692, 42 L.Ed.2d 690 (1975). I would rule, however, that the deficiency of Estes’s claim lies solely in the weakness of the statistical evidence on which he relies in presenting his challenge. I do not support the Majority’s reliance on Estes’s failure to present “evidence of a calculated discriminatory practice,” or to demonstrate “what discriminatory practice might be causing the systematic exclusion,” Maj. Op. at 936, because I find no such requirement in Taylor or its progeny. Under the Supremacy Clause, I cannot read Pennsylvania case-law to narrow an individual’s Sixth Amendment right to a representative cross-section of prospective jurors beyond the terms of binding United States Supreme Court Sixth Amendment precedent. Cf. Commonwealth v. Robin, 421 Pa. 70, 218 A.2d 546, 546 (1966) (holding that where United States Supreme Court has ruled on the constitutionality of a state statute governing obscenity, that ruling is binding on state courts). Thus, I write separately to explain my objection to the Majority’s interpretation of the governing law.
¶2 In Taylor, the United States Supreme Court held that “the selection of a *938petit jury from a representative cross section of the community is an essential component of the Sixth Amendment right to a jury trial.” 419 U.S. at 528, 95 S.Ct. 692 (citation omitted). “Trial by jury presupposes a jury drawn from a pool broadly representative of the community as well as impartial in a specific case. The broad representative character of the jury should be maintained, partly as assurance of a diffused impartiality and partly because sharing in the administration of justice is a phase of civic responsibility.” Id. at 530-31, 95 S.Ct. 692 (citation omitted).
¶ 3 In Duren v. Missouri, 439 U.S. 357, 99 S.Ct. 664, 58 L.Ed.2d 579 (1979), the Supreme Court further explained how a party should proceed with a challenge to the “representative character” of a given venire pool.
In order to establish a prima facie violation of the fair-cross-section requirement, the defendant must show (1) that the group alleged to be excluded is a “distinctive” group in the community; (2) that the representation of this group in venires from which juries are selected is not fair and reasonable in relation to the number of such persons in the community; and (3) that this underrepre-sentation is due to systematic exclusion of the group in the jury-selection process.
Id. at 364, 99 S.Ct. 664. The parties do not appear to dispute, thus I will not here address, whether the group Estes claims is improperly excluded from the Allegheny County venire pool is sufficiently numerous and distinct to incur Duren’s protection. See id. at 364, 99 S.Ct. 664.
¶ 4 It is hard to imagine how the second Duren prong could be proved except by competent statistical evidence. See id. at 364-66, 99 S.Ct. 664; see also United States v. Weaver, 267 F.3d 231, 240 (3d.Cir.2001), cert. denied 534 U.S. 1152, 122 S.Ct. 1118, 151 L.Ed.2d 1011 (2002) (Duren’s second-prong analysis “is, at least in part, a mathematical exercise, and must be supported by statistical evidence.”). In this case, as the Majority notes, Maj. Op. at 935-36, Estes offered in support of his reasonable cross-section argument the testimony of expert witness Dr. John F. Earns, who testified regarding the results of a demographic study he had commissioned to address the composition of Allegheny County jury pools. He compared the data gathered regarding the composition of venire pools from May through September 2001 with census data for the year 2000. From this comparison, Dr. Earns concluded that, while the African-American population of Allegheny County comprises 11.19 percent, African-American venirepersons represented only 4.7 percent of the jury pool for the five-month period he examined. The trial court, however, noted that Dr. Earns’s study relied on census data that included people under eighteen years of age, and thus concluded that “the study, while troubling, was incomplete.” Maj. Op. at 936 (citing Trial Court Opinion, 9/18/02, at 3). I agree with the trial court’s assessment, and add that it is not at all clear that relief may be granted where the statistical evidence in question covers only a five-month period, which period may not provide statistically meaningful evidence of the sort of ongoing disparity the United States Supreme Court requires before granting relief. Neither is it clear that the disparity between 11.19% and 4.7% is sufficient under Duren to make out a prima facie case. See, e.g., Weaver, 267 F.3d at 240-44 (expressing reservations about a disparity as to African-Americans of 3.07% (population) vs. 1.84% (venirepersons) and as to Hispanic-Americans of 0.97% (population) vs. 0.26% (venirepersons)).
*939¶ 5 The third prima fade requirement stated in Duren, defendant’s demonstration that the underrepresentation of a distinctive group has occurred due to a “systematic exclusion” in the jury selection process, has proved the most challenging factor for courts to assess, and provides the impetus for my separate writing in this case. In Duren, the Supreme Court found that the defendant’s “demonstration that a large discrepancy occurred not just occasionally but in every weekly venire for a period of nearly a year manifestly indicate[d] that the cause of the underrepre-sentation was systematic — that is, inherent in the particular jury-selection process utilized.” Id. at 366, 99 S.Ct. 664. Thus, the “disproportionate and consistent exclusion of women from the jury wheel and at the venire stage was quite obviously due to the system by which juries were selected.” Id. at 367, 99 S.Ct. 664. Women were “systematically underrepresented” within the meaning of Taylor due simply to “the operation of Missouri’s exemption criteria.” Id. Nowhere in Duren did the Court state or imply that any sort of discriminatory practice or intent need be shown, nor was any present on the face of the jury selection procedure there in question. To prevail on a Taylor claim a defendant need show only a “disproportionate and consistent exclusion” of a distinctive group “due to the system by which juries” are selected. See id. Thus, Duren strongly suggested what amounts to a discriminatory impact approach to analysis under the third prong of its prima fade case requirement.
¶ 6 Weaver, 267 F.3d 231, also informs our analysis, in that it reaches the interpretation of Duren set forth above. There, the Court of Appeals unequivocally rejected the government’s argument that “where substantial underrepresentation is traceable solely to the exclusive reliance on voter registration lists, and the underrepresented group has freely excluded itself quite apart from the system itself, the third prong has not been fulfilled.” Id. at 244. Indeed, “intentional discrimination need not to be shown to prove a Sixth Amendment fair cross section claim. Under Duren, ‘systematic exclusion’ can be shown by a large discrepancy repeated over time such that the system must be said to bring about the underrepresentation.” Id. (.Duren citation omitted; emphasis added). Thus, the court noted, “if the use of voter registration lists over time did have the effect of sizeably underrepre-senting a particular class or group on the jury venire, then under some circumstances, this could constitute a violation of a defendant’s fair cross-section rights under the Sixth Amendment” Id. at 245 (internal quotation marks and modifications omitted). In that case, however, the Court of Appeals found nothing in the record that demonstrated such “persistent systematic exclusion” and denied the Duren challenge before it.
¶ 7 Duren-style claims have recurred periodically in Pennsylvania courts, and our Supreme Court has adapted United States Supreme Court decisions under the Sixth Amendment to Pennsylvania jury-selection procedures when necessary. See, e.g., Commonwealth v. Johnson, 576 Pa. 23, 838 A.2d 663 (2003). In that case, after citing Commonwealth v. Craver, 547 Pa. 17, 688 A.2d 691, 696 (1997), for Pennsylvania’s articulation of the prima facie case requirement stated in Duren, our Supreme Court stated that “[pjroof is required of an actual discriminatory practice in the jury selection process, not merely under-representation of one particular group.” Johnson, 838 A.2d at 682 (emphasis added). On this basis, the Court went on to observe its prior rejection of challenges to jury panel selection procedures based on voter registration lists and driver’s license *940rolls. Id. (citing Commonwealth v. Bridges, 563 Pa. 1, 757 A.2d 859, 868 (2000) (voter registration lists); Commonwealth v. Henry, 524 Pa. 135, 569 A.2d 929, 933 (1990) (driver’s license lists)). Thus, in Johnson, the defendant was not entitled to relief because he presented no evidence or argument revealing “systematic exclusion,” so defined, and therefore had failed to establish a constitutional violation.
¶8 Our Supreme Court’s apparent requirement that a defendant demonstrate an “actual discriminatory practice” as part of his prima facie case of constitutionally deficient jury selection procedures is in tension with Duren, where the underrep-resentation itself was the constitutional focus, not the particular means by which such underrepresentation occurred, or the intention of those bodies responsible for the given procedure. See Duren, 439 U.S. at 366, 99 S.Ct. 664. Thus, in that case, “the cause of the underrepresentation” was found to be “systematic” not in virtue of its peculiar characteristics (although those were examined), but simply because “a large discrepancy” between the ratio of women in- the population to the ratio of women in the venire pool occurred on a consistent basis for nearly a year. That is, the discrepancy itself “manifestly indicate[d]” a systematic exclusion — one “inherent in the particular jury-selection process,” as assessed by reference to the impact of that process rather than its peculiar contours. See id. Thus, Duren stands for the proposition that it can be sufficient that a manifest discrepancy recurs to establish a systematic exclusion notwithstanding defendant’s failure to demonstrate precisely what about the system created the exclusion. See also Weaver, 267 F.3d at 244-45 (finding that “intentional discrimination need not to be shown to prove a Sixth Amendment fair cross section claim”; hypothesizing that if use of voter registration lists ultimately created a prevailing underrep-resentation of a particular .class or group in a venire pool, a demonstration of that phenomenon without more might establish a Sixth Amendment claim).
¶ 9 The Majority, however, adopts a brief excerpt from Johnson that, if read as the Majority would, reduces Pennsylvania defendants’ Sixth Amendment rights im-permissibly under Duren and its progeny. I cannot read Johnson so broadly as to diminish the rights of defendants under Duren, and thus cannot join the Majority Opinion’s interpretation of that case. Unlike the Majority, I would not require a defendant to demonstrate, as part of a prima facie case, that underrepresentation occurred as part of a “calculated discriminatory practice,” or that a defendant include “argument as to what discriminatory practice might be causing the systematic exclusion.” Maj. Op. at 936.1 must, therefore, reject the Majority’s interpretation of Johnson that the “mere showing of under-representation, absent an actual discriminatory practice in the jury selection process, causes [Estes’] constitutional claim to fail.” Since Johnson must give way to Duren, I would read Johnson to permit a defendant to satisfy the third Duren prong by reference to statistical evidence demonstrating a continuing and manifest under-representation of a distinctive group from a given jurisdiction’s venire pool notwithstanding the absence of proof of a discriminatory intent or an “actual discriminatory practice.”
¶ 10 I ultimately agree, however, with the Majority’s conclusions regarding the deficiency of Estes’ statistical proof to satisfy the first Duren prong, for the reasons stated above. My decision, as the Majority’s, is in part- informed by the recent efforts of the Honorable Joseph M. James to improve the representative quality of Allegheny County jury pools, as it is in*941formed by the fact that the trial judge in Estes’s case took extraordinary steps to improve the representative quality of the jury at Estes’s trial. Thus, I am constrained to conclude that Estes has failed to satisfy the second prong of Duren’s prima facie case requirement. I therefore concur on that basis alone in the denial of Estes’s Sixth Amendment challenge.